DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered. Claims 1-76 are pending. Claims 74-76 are new.

 Information Disclosure Statement
The information disclosure statement filed 04/20/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 8, 34, and 52 are objected to because of the following informalities: “(NH4)3PO4” should be --(NH4)3PO4--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A review of the specification did not find express support for said precipitate comprising a reaction product of said Fe3+ and said organic acid or said salt of an organic acid. Applicant cites paragraph [0029] of the specification. Paragraph 0029 describes acid salts of nickel, manganese, and cobalt, wherein the metal is in the +2 oxidation state, not a reaction product between Fe3+ and an organic acid or said salt of an organic acid.
Claims 11, 12, 37, 38, 55, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claims recite organic acids but also lists sucrose. One of ordinary skill regards sucrose as a sugar or disaccharide not as an organic acid.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15, 21-57, 59, and 65-76 are rejected under 35 U.S.C. 103 as being unpatentable over Sirén et al. (US 2017/0271657) in view of Jia et al. (US 2010/0102270).
Regarding claims 1 and 27, Sirén teaches a method of producing lithium metal phosphates (Fig. 2) comprising:
a lithium solution 11 (a first aqueous solution); the lithium solution includes water and a lithium source (para 0082); the lithium is present at a first molar concentration (Example 1, para 0121);
a reagents solution 12 (a second aqueous solution); the reagents including one or more transition metal sources (preferably Fe, para 0086), a phosphate source (e.g., phosphoric acid, para 0087), and a carbon source (e.g., glucose/ascorbic acid, para 0088-0089); the phosphate present at a second molar concentration and the iron present at a third molar concentration (para 0121);  
mixing 13 (combining the first aqueous solution and the second aqueous solution) and precipitation 14 (allowing a precipitate to form where the precipitate has a reaction product of iron and the organic acid);
the solids dried under vacuum at 40 oC (para 0121); and
heat treating (calcining) at 700 oC (para 0121) to yield LiFePO4; and
wherein the carbon content of 0.01 to 2.5 wt.%, for example (para 0111).
The iron metal ions can be obtained from compounds including phosphates, sulfates, oxides, nitrates, nitrites, sulfites, halides, and carbonates (para 0084). Iron has an oxidation number of 2+ or 3+.

    PNG
    media_image1.png
    916
    623
    media_image1.png
    Greyscale

While Sirén teaches the metal ion is preferably iron (par 0085) and the source may be a metal oxide (par 0084), for example, and an oxide of iron maybe iron oxide, Fe2O3., Sirén does not expressly Fe3+. 
Jia, directed to a method of preparing a lithium iron phosphate, teaches a comparable synthesis using a one pot synthesis including lithium hydroxide (a lithium source; other examples use lithium carbonate), Fe2O3 (iron source), phosphoric acid (phosphate source), and sucrose (para 0026) where the iron ferric oxide is Fe3+.
It would have been obvious to one of ordinary skill in the art before the effective filing date that iron in the oxidation state 3+ may be used for the synthesis of lithium iron phosphate. Alternatively, Jia further states small particle size and uniform particle size may be obtained using ferric oxide and phosphoric acid which leads to improved performance (para 0009; para 0016).
Regarding claims 2, 3, 28, 29, 46, and 47, the product resulting in LiFePO4 (para 0121), the stoichiometric ratios are 1:1.
Regarding claims 4, 30, and 48, Sirén discloses Li2CO3 dissolved in water (para 0121).
Regarding claims 5, 31, and 49, Sirén discloses Li2CO3 dissolved in water and further preparing LiHCO3 (para 0121).
Regarding claims 6, 32, and 50, Sirén discloses Li2CO3 dissolved in water and further preparing LiHCO3 under CO2 (para 0121).
Regarding claims 7-9, 33-35, and 51-53, Sirén discloses phosphoric acid (para 0121).
Regarding claims 10, 36, and 54, Sirén discloses glutamic acid (para 0088) and citric acid (para 0089).
Regarding claims 11, 12, 37, 38, 55, and 56, Sirén discloses sucrose (para 0088) and citric acid (para 0089).
Regarding claims 13, 39, 57, and 71-73, Sirén discloses iron, manganese, and mixtures thereof (para 0086).
Regarding claims 14, 40, and 58, Jia teaches Fe2O3 (para 0026).
Regarding claims 15, 41, and 59, Sirén discloses the addition of a metal salt and an organic acid (para 0121).
Regarding claims 21 and 65, Sirén discloses a carbon coated lithium metal phosphate (para 0111).
Regarding claims 22, 23, 66, and 67, Sirén teaches wherein the carbon content of 0.01 to 2.5 wt.%, for example (para 0111), which overlaps Applicant’s claimed range of at least 1 wt.% and up to 3 wt.% carbon and 1.5 wt.% to 2.5wt.%.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited carbon concentration because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
Regarding claims 24, 42, and 68, Sirén teaches reaction time can be 3-24 hours (para 0097), which overlaps Applicant’s claimed range of 5-24 hours. See MPEP 2144.05.
Regarding claims 25, 43, and 69, Sirén teaches elevated temperatures (para 0101), which inherently involves evaporation.
Regarding claims 26, 44, and 70, Sirén teaches heating to 700 oC (para 0121).
Regarding claim 45, Sirén further teaches the cathode using the LFP above and Li as the anode in a semi-cell (para 0127). However, Sirén teaches the LFP material for lithium ion batteries commonly including a separator and dielectric (para 0154).
Regarding claims 74-76, instant claims are proviso upon limitation oxalic acid not required by dependent claims 12, 38, and 56; therefore, the limitations of instant claims do not come into force.
Claims 16 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Sirén et al. (US 2017/0271657) in view of Jia et al. (US 2010/0102270), as applied to claim 1 and 45 above, in further view of Kejha et al. (US 2008/0014507).
Regarding claims 16 and 60, Sirén teaches iron, manganese, M (transitional metal), and mixtures thereof.
Sirén doesn’t expressly teach LiFexNiaMnyCozPO4 as recited.
Kejha, directed to high power high energy lithium ion cell, teaches LiNiMnCoPO4 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate a tertiary lithium metal phosphate in order to have a high power high energy lithium ion cell (para 0009).
Claims 16-20 and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Sirén et al. (US 2017/0271657) in view of Jia et al. (US 2010/0102270), as applied to claims 1 and 45 above, in further view of Hemmer et al. (US 2004/0151649).
Regarding claims 16-20 and 60-64, Sirén teaches iron, manganese, M (transitional metal), and mixtures thereof.
Sirén doesn’t expressly teach LiFexNiaMnyCozPO4 as recited and 0.9 ≤ x ≤ 1.
Hemmer, directed to lithium phosphates, teaches Li(FexM1yM2z)PO4, where x = between 0.5 and 1 (abstract), y = between 0 and 0.5, and z = between 0 and 0.5 (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to formulate the above lithium metal phosphate which have very high capacity when used as cathode materials in a lithium accumulator (abstract).

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive. Applicant argues instant process is “quite different” from the method of Sirén. Applicant states the invention forms a precipitate which is a reaction product of iron and an organic acid or salt thereof. By way of example, oxalic acid is cited. In response, Sirén also teaches organic acids including citric acid (para 0089) listed in instant claim 11. Therefore, the precipitate of Sirén will also comprise a reaction product of iron and an organic acid.
Applicant claims a completely different reaction pathways and the invention eliminates the sulfate by-product. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., eliminating the sulfate by-product) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant agues Jia teaches the use of ferric oxide and essentially functions as a precipitation aid, not a reactant. Examiner infers that Applicant’s argument is ferric oxide will not form a reaction product between iron and an organic acid or salt thereof. In response, identical chemical compositions cannot have mutually exclusive properties. Ferric oxide will behave the same way in the prior art in the combination of Sirén and Jia as in Applicant’s claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Song et al. (US 2010/0183924); and Liang et al. (US 2014/0147586) each teach oxalic acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723